*26
Opinion by

Mason, C. J.
Suit in this case was instituted against the defendant below, in their .partnership, and not in their individual names. Judgment was rendered against them jointly. Evans alone was served with process, and the bill of exceptions shows that the only proof of their partnership was the admission of Evans.
Had the partnership been once duly proved, the admissions of either of the partners would have bound the firm. But such admissions by one partner are insufficient to prove the existence of the firm as against the other partner.
Judgment set aside, and a new trial ordered.
Judgment reversed.